DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/20 has been considered by the examiner.

Drawings
The drawings received on 05/13/20 are acceptable.

Allowable Subject Matter
Claims 1-13 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a magnetic inductor including the limitation “to provide a magnetic field sliding along the magnetic inductor body, wherein for each of the phases a connection between the elementary coils associated with said phase is as follows:  the first and the second elementary coil of the first pair are intended to be respectively connected to one of a current input and a current output of said phase and to the other of the current input and the current output of said phase;- for each of the first to the N-1st pair, the first elementary coil has one of the ends (1, 0) thereof connected to the end of the same type of the first elementary coil which directly follows it along the magnetic inductor body; for each of the second to Nth pair, the second elementary coil has one of the ends (1, 0) thereof connected to the end of the same type of the second elementary coil which directly precedes it along the magnetic inductor body; and  for the Nth pair, the first and second elementary coils are connected in series“ in addition to other limitations recited therein.

Claim 11 is allowed because the prior art of record fails to disclose or suggest a method for manufacturing a magnetic inductor including the limitation “a first and a second elementary coil which follow one another along the magnetic inductor body, each elementary coil  including two ends one of which is an input type end and the other of which is an output type end, with, for each of the phases: the first and the second elementary coil of the first pair are intended to be respectively connected to one of a current input and a current output of said phase) and to the other of the current input and the current output of said phase, for each of the first to the N-1st pair, the first elementary coil has one of the ends (1, 0) thereof connected to the end of the same type of the first elementary coil which directly follows it along the magnetic inductor body;   for each of the second to Nth pair, the second elementary coil has one of the ends (1, 0) thereof connected to the end of the same type of the second elementary coil which directly precedes it along the magnetic inductor body (101); and  for the Nth pair, the first and second elementary coils are connected in series“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vitry (US 2021/0375539 A1) discloses a method for assembling a magnetic inductor and magnetic inductor able to be obtained by means of such a method.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838